DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 7/12/2022. As directed by the amendment: claims 1 and 24 have been amended, claims 4, 12, and 20-22 have been cancelled and new claims 29-31 have been added.  Thus, claims 1-3,5-11,13-19 and 23-31 are presently pending in this application.

Claim Objections
Claims 1 and 29 is objected to because of the following informalities:  
Claim 1 recites “the stoma receiving” (ll.9). Examiner suggests this be revised to read as –the stoma receiving opening–. 
Claim 29 recites “stomal output” (ll.2). Examiner suggests this be revised to read as –the stomal output–.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 19, 26, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 20120302981 A1) in view of Brooks (US 20040028708 A1). 


    PNG
    media_image1.png
    331
    1104
    media_image1.png
    Greyscale

Annotated Figure 1 of Lam


    PNG
    media_image2.png
    512
    532
    media_image2.png
    Greyscale

Annotated Figure 2 of Lam

Regarding Claims 1 and 26, Lam discloses an ostomy appliance comprising a wicking layer. Lam teaches a body side member 1 ('base plate', annotated fig.1, ¶ 25) of an ostomy appliance (Abstract), the body side member comprising:
an adhesive 5 ('adhesive layer', fig.1, ¶ 24) that forms at least a portion of a proximal surface 6 ('skin attaching surface', annotated fig.1, ¶ 24) of the body side member 1 ('base plate', annotated fig.1, ¶ 25), where the adhesive 5 is adapted to secure the body side member 1 to skin 6 ("an adhesive layer having a skin contacting surface", ¶ 27);
a cover layer 10 or 30 ('backing layer', figs.1-2, ¶ 26 and ¶ 29) that forms a distal surface of the body side member 1 (annotated fig.1);
a releasable material (liquid material contained within wicking material 8, ¶ 7) between the adhesive 5 and the cover layer 10 (annotated fig.1); 
a stoma receiving opening 4 ('stoma receiving opening 4', annotated fig.1, ¶ 25) extending through the adhesive 5 and the cover layer 10 of the body side member 1, where the stoma receiving 4 is adaptable for placement over a stoma ("stoma", Abstract);
and one opening 35 ('discharge channel 35', fig.2, ¶ 29-30) formed in and extending through the cover layer 30 (cover layer 30 in annotated figure 2 is analogous to cover layer 10 in annotated figure 1; ¶ 29-30);
wherein stomal output from the stoma ("waste output from the stoma", ¶ 15) contacts the cover layer 10 and the distal surface of the body side member 1 (NOTE: as stomal output is funneled into container, it moves towards the distal side of 1 and contacts 10);
wherein the releasable material (liquid material contained within wicking material 8, ¶ 7) is adapted to egress through the opening 35 formed through the cover layer 30 and reduce degradation of the adhesive ("the liquid material is subsequently channeled from the inner radial boundary 23 into the wicking material 28 and may be discharged via the discharge channel out of the base plate.", ¶ 30). Note: As the liquid material is channeled into the wicking material the adhesive is spaced apart from the liquid material and thus reduces degradation of the adhesive.
Lam fails to teach that the releasable material includes a neutralizer adapted to engage with and neutralize enzymes in stomal output, wherein the neutralizer comprises a protease inhibitor adapted to engage with and neutralize digestive output of the stoma. Brooks discloses novel skin protectant creams and the use of such creams to cleanse, treat, and protect skin, and teaches that the releasable material includes a neutralizer ("skin protectant cream", ¶ 8) adapted to neutralize enzymes ("The skin protectant creams comprise[s]...enzyme blocking compound...capable of maintaining the pH of the skin", ¶ 8 and 11), wherein the neutralizer ("The skin protectant creams comprise[s]...enzyme blocking compound...capable of maintaining the pH of the skin", ¶ 8 and 11) comprises a protease inhibitor ("Bodily fluids and wastes may contain skin irritants in the form of enzymes such as proteases...the lower pH of the cream decreases the activity of the enzymes", ¶ 3 and 21) adapted to neutralize digestive output of the stoma. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam such that the releasable material includes a neutralizer adapted to engage with and neutralize enzymes as taught by Brooks, which could be used for stomal output, wherein the neutralizer comprises a protease inhibitor adapted to neutralize digestive output of the stoma, for the purpose of preventing enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24).
Lam as modified by Brooks, now would allow the releasable material including the neutralizer (as taught by Brooks) to egress through the one or more openings formed through the cover layer to neutralize the stomal output and reduce degradation of the adhesive. 

Regarding Claim 19, Lam teaches the body side member of claim 1, further comprising a backing layer 7 ('liquid impermeable layer', annotated fig.1, ¶ 24), with the adhesive 5 applied to a proximal side of the backing layer 7 (annotated fig.1); wherein the releasable material (liquid material contained within wicking material 8, ¶ 7) is provided in a layer (within the wicking layer 8) deposited on the distal surface of the body side member 1 (annotated fig.1).

Regarding Claim 29, Lam teaches stomal output ("waste output from the stoma", ¶ 15), but fails to teach the releasable material includes a neutralizer adapted to neutralize enzymes in stomal output. Brooks teaches the releasable material includes a neutralizer adapted to neutralize enzymes in stomal output (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam such that the releasable material would include a neutralizer adapted to neutralize enzymes in stomal output as taught by Brooks, for the purpose of preventing enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24).

Regarding Claim 30, Lam teaches the adhesive 5 (NOTE: adhesive is fluidly connected with fluid material within wicking material 8, thus if the fluid were to leak out of 8 then it would be in contact with the adhesive), but fails to teach the releasable material. Brooks teaches the releasable material (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam such that the releasable material as taught by Brooks, would be in contact with the adhesive of Lam, which would leak out of the wicking material and come in contact with the stomal output for the purpose of providing a neutralizer fluidly contacting the adhesive thereby preventing enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24).

Regarding Claim 31, Lam as modified by Brooks, teaches the releasable material (including the neutralizer as taught by Brooks) is ejected through the one or more openings 35 formed through the cover layer 10, to engage with and neutralize the stomal output ("waste output from the stoma", ¶ 15), but fails to teach that the releasable material is a sacrificial material. Brooks teaches the releasable material is a sacrificial material that can engage with and neutralize the stomal output (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam such that the releasable material is a sacrificial material, that would be ejected from the one or more openings formed through the cover layer of Lam, to engage with and neutralize the stomal output as taught by Brooks, for the purpose of preventing enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24).

Claims 2-3, 5-7, 10-11, 13-15, 23-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Brooks and Fabo (US 20080097361 A1). 

Regarding Claim 2, Lam discloses that the cover layer 10 is attached to the releasable material ('liquid material' contained within wicking material 8, ¶ 7) of the body side member 1 (annotated fig.1), but Lam/Brooks fail to teach the cover layer comprises a sheet material, However Fabo teaches the cover layer 2 (‘carrier’, fig.2) comprises a sheet material ('perforated plastic film', ¶ 16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lam such that the cover layer would comprise a sheet material as taught by Fabo, for the purpose of improving the leaktightness in the area around a stoma (Fabo ¶ 2).

Regarding Claim 3, Lam teaches the cover layer 10 is formed as an integral component of the body side member. Note: ‘Integral’ is defined as ‘being essential to completeness’ (Dictionary.com), thus the cover layer 10 is essential for the completeness of the body side member 1, as taught in Lam, thus appears to comprehend the claim language “an integral component”. 

Regarding Claim 5, Lam teaches an opening 32 comprises a perforation in the cover layer. Lam does not explicitly disclose that the opening is a perforation, but does teach that it is a “gap” 32 (¶ 29) which can be construed as a perforation. Lam does not explicitly disclose that the perforation is circular. Instead, Lam indicates that the cover layer 10 can be ‘a circular piece of material’ (¶ 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Lam such that the perforation would be circular, for the purpose of releasing releasable material, since applicant discloses that the perforation can be slits or circles (spec p.16, ll.10-18 and p.17, ll.8-19) without providing any criticality of unexpected results.
One of ordinary skill in the art, furthermore, would have expected Lam’s device, and applicant' s invention, to perform equally well with either the perforation in Lam or the claimed circular perforations because both shapes would perform the same function of allowing egress of the releasable material onto the distal side of the body side member.
Therefore, it would have been prima facie obvious to modify Lam to obtain the invention as specified in claim 5 because such a modification would have been considered a mere changing of shape which fails to patentably distinguish over the prior art Lam.

Regarding Claim 6, Lam fails to teach the perforation has a widest diameter in a range of 2-10 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lam to have the perforation’s widest diameter be 2-10 mm, for the purpose of releasing the releasable material with a specific flow regulated by the diameter size of the perforations, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, modifying Lam to have the dimensions be 2-10 mm does not change the function of Lam because it still performs the function of allowing the releasable material to extend through the opening 32 of the cover layer 10. Further, applicant places no criticality on the range claimed, indicating simply that the 2-10 mm dimensions are in some embodiments (see Spec. pg. 16 ln. 19-20 and pg. 17 ln. 8-9).

Regarding Claim 7, Lam teaches the opening 32 is localized in a zone of the cover layer 10 (annotated fig.2, “gap 32 … is provided, arranged in an area (zone) between a first 33 and a second 34 outer boundary area “, see ¶ 29). 

Regarding Claim 10, Lam/Brooks fail to teach each of the one or more openings comprises a hinged gate formed in the cover layer. Fabo teaches each of the one or more openings comprises a hinged gate formed in the cover layer 2 (¶ 16). Fabo discloses perforations which one having of ordinary skill in the art would interpret, including the hinged gate because “hinged gate” is described by Applicant as its generic description, where the portion of the perforated cover can protrude upwards to form a flap to form the hinged gate.

Regarding Claim 11, Lam teaches one opening 32 at an outermost edge of the cover layer 10 (annotated fig.2). 

Regarding Claim 13, Lam/Brooks fail to teach the releasable material is adapted to flow through each of the one or more openings in response to finger pressure being applied to the cover layer. Fabo teaches the releasable material (portion of 3 that egresses through 2) is adapted to flow through each of the one or more openings in response to finger pressure being applied to the cover layer 2 (¶ 4, 18, 27). The language “the releasable material is adapted to flow through each of the one or more openings in response to finger pressure being applied to the cover layer” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. 
Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Fabo meets the structural limitations of the claim, and the releasable material (portion of 3 that egresses through 2) is capable of flowing through each of the one or more openings in response to finger pressure. Fabo’s device can be stretched (¶ 4), is pliable (¶ 18), and is shapeable, such that the body side member can be adapted (¶ 27). Fabo’s device would be capable of adapting to finger pressure to allow releasable material (portion of 3 that egresses through 2) to flow through openings.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lam such that the releasable material is adapted to flow through each of the one or more openings in response to finger pressure being applied to the cover layer as taught by Fabo, for the purpose of releasing the releasable material to maintain the integrity of the device upon contact with exudate fluid (¶ 27).

Regarding Claim 14, Lam discloses the releasable material provides a matrix and comprises at least a liquid (liquid material contained within wicking material 8, see ¶ 7) contained within the matrix ("matrix" is defined as "an environment or material in which something develops" (Dictionary.com) so therefore the releasable material is a matrix in which the adhesive develops). 

Regarding Claim 15, Lam/Brooks fail to teach the releasable material is viscoelastic. Fabo teaches the releasable material (portion of 3 that egresses through 2) is viscoelastic (¶ 24, 27). ‘Viscoelastic’ is defined as ‘exhibiting elastic and viscous behavior when deformed’ (Dictionary.com). Fabo’s device is a soft silicone elastomer (¶ 24,27) which corresponds with the definition of elasticity.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lam such that the releasable material is viscoelastic as taught Fabo, for the purpose of providing a suitable material that allows better adhering to the skin and spreading out into the irregularities of the skin (¶ 24).

Regarding Claim 23, Lam teaches an opening 32 formed in the distal side and extending through the cover layer 10 (cover layer 30 in annotated figure 2 is analogous to cover layer 10 in annotated figure 1; "gap 32 in the welding seam is provided…weld extends from the backing layer 30 through the wicking layer", ¶ 29), but Lam/Brooks fail to teach that the releasable material includes a first component and a second component different from the first component, wherein the first component of the releasable material is configured to egress through the first opening onto the distal surface of the body side member, and the second component of the releasable material is configured to egress through the second opening onto the distal surface of the body side member. Fabo teaches the releasable material includes a first component and a second component different from the first component (the adhesive within the releasable material may be composed of "a silicone elastomer". Silicone elastomers are compounds composed of multiple components that can contain at least a first component and a second component), and the one or more openings formed in the cover layer 2 includes a first opening and a second opening (fig.2, cover layer 2, ¶ 16), and further wherein the first component of the releasable material is configured to egress through the first opening onto the distal side of the body side member, and the second component of the releasable material is configured to egress through the second opening onto the distal side of the body side member (the portion of the releasable material that goes through one hole, and the second element being the portion of the releasable material that goes through the second hole) (fig.2, cover layer 2; ¶ 16). Fabo teaches that the perforations as holes can provide first and second openings that are otherwise the same as configured to allow egress of the releasable material on to the distal side of the cover layer 2 (¶ 16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lam/Brooks such that the releasable material includes a first component and a second component different from the first component, wherein the first component of the releasable material is configured to egress through the first opening onto the distal surface of the body side member, and the second component of the releasable material is configured to egress through the second opening onto the distal surface of the body side member as taught by Fabo, for the purpose of allowing the releasable material to be released and form a seal around a stoma (¶ 16).

Regarding Claim 24, Lam teaches an ostomy bag (‘ostomy appliance’, Abstract) attachable to the body side member 1; wherein the ostomy bag is provided to collect the stomal output from the stoma ("collecting bag is used to collect the waste output from the stoma", ¶ 15), one or more openings 35 ('discharge channel', fig.2, ¶ 29-30) formed through the cover layer 10, and the stomal output (waste output from the stoma", ¶ 15). 
Lam fails to teach that the releasable material is adapted to move out of the one or more openings formed through the cover layer to engage with the stomal output. Brooks teaches the releasable material (the releasable material comprises a protease inhibitor which can be adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam to include the releasable material, which would be adapted to move out of the one or more openings formed through the cover layer to engage with the stomal output, as suggested by Lam, for the purpose of preventing enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24).

Regarding Claims 27-28, Lam teaches the releasable material (liquid material contained within wicking material 8, ¶ 7), but Lam/Brooks fail to teach that the releasable material is a moldable, adhesive paste. Fabo teaches that the releasable material is a moldable (“plastic sealing compositions and various types of pastes”, see ¶ 2, 37; Note: pastes are inherently moldable because of their elastic nature), adhesive paste ("the pastes and plastic sealing compositions", ¶ 37; Note: adhesives inherently seal objects together). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Lam/Brooks such that the releasable material is a moldable, adhesive paste as taught by Fabo, for the purpose for forming a fluid-tight seal around stomas (¶ 37).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Brooks and Cramer (US 20110213322 A1). 


    PNG
    media_image3.png
    675
    724
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    674
    699
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    673
    640
    media_image5.png
    Greyscale

Cramer Figures 3, 4, 7

Regarding Claims 8-9, Lam discloses one opening 32 (fig. 2) but Lam/Brooks fail to teach that the one or more openings comprises one or more slits formed in the cover layer and provided in a spiral shape. 
Cramer teaches the one or more openings comprises one or more slits formed in the cover layer (figs.3-4, slits 30), and the one or more slits are provided in a spiral shape in the cover layer (fig.7, slits 30; ¶ 65). 
Therefore, the substitution of one known perforation shape and pattern (slits and spiral shape as taught in Cramer) for another (pattern as taught in Lam, see fig.2) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Cramer teaches that slits and spiral shape is a suitable alternative to the pattern in Lam (see fig.2) and the substitution of the slits and spiral shape as taught in Cramer would have yielded predictable results, namely, that the releasable material would egress onto the distal surface of the body side member. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Brooks, Fabo, and Carty et al. (US 20130123678 A1). 

Regarding Claim 16, Lam/Brooks fail to teach the releasable material is configured to swell in response to absorption of moisture. Carty teaches a releasable material is configured to swell in response to absorption of moisture (¶ 215). 
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to substitute Lam’s release material with Carty’s releasable material configured to swell in response to absorption of moisture, as taught by Carty, for the purpose of providing a hydrogel adhesive that swells upon contact with water since the substitution of the hydrogel adhesive that swells upon contact with water as taught in Carty would have yielded predictable results, namely, that the material would serve as an adhesive capable of egressing through the cover layer. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Brooks, Fabo, and Dove (US 20100324511 A1). 

Regarding Claim 17, Lam/Brooks fails to teach the cover layer comprises a thermoformable material. Dove teaches that the cover layer comprises a thermoformable material (fig.3, cover layer 20; p.19). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lam such that the cover layer comprises a thermoformable material as taught by Dove, for the purpose of providing load-bearing for the appliance and its body waste contents, in order to shield the outer periphery from water contact, and protect against contact with objects that might unintentionally peel the faceplate away from the skin (Dove ¶ 19).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Brooks, Fabo, and Holmberg (US 5496296). 

Regarding Claim 18, Lam/Brooks fail to teach the cover layer comprises a dissolvable material. Holmberg teaches the cover layer comprises a dissolvable material (col.1, ll.60-62). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lam such that that cover layer comprises a dissolvable material as taught by Holmberg, for the purpose of having easy removal and preventing leakage of stomal fluids and to protect the peristomal skin surfaces from the aggressive action of enzyme-containing fluids (Holmberg col.1, ll. 43-53).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Brooks, Fabo, and further in view of Bryson (4710182). 


    PNG
    media_image6.png
    699
    1099
    media_image6.png
    Greyscale

Bryson Figure 3

Regarding Claim 25, Lam/Brooks as modified by Fabo, in which Fabo teaches that the one opening at the outermost edge of the cover layer (one or more perforations that extend to the very edge of the cover layer 2 because of its porous nature) is an annular opening, (‘annular’ because it has an opening in the center of it , see fig.2; cover layer 2), but does not disclose a diameter of the cover layer is less than a diameter of the body side member. Bryson teaches a diameter of the cover layer 23 is less than the diameter of member 16 (see fig.3). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lam/Fabo such that the diameter of the cover layer is less than a diameter of the body side member as taught by Bryson, for the purpose of removing the cover layer 2 more easily by grasping the skirt portion to peel it away, and also to provide structural support (Bryson col.4 ll. 23-35).

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claims 1, 19, 24, and 26 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 6-9 of the Applicant’s remarks, the Applicant amended claims 1 and 24, and argued that claims 2-3, 5-11, 13-23, and 25-31 depend from claim 1 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 1 and 24 can be overcome in light of the previously mentioned prior art, Lam, Brooks, Fabo, Cramer, Carty, Dove, Holmberg, and Bryson, as discussed above. Additionally, since claims 2-3, 5-11, 13-23, and 25-31 depend from claim 1, they are similarly rejected as claim 1.

On pages 7-9 of the Applicant’s remarks, the Applicant argues that for claim 1, Lam does not teach or suggest at least the limitation of a releasable material adapted to egress through the one or more openings formed through the cover layer to engage with and neutralize the stomal output and reduce degradation of the adhesive, as required by amended independent claim 1.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Lam already teaches at least a releasable material (liquid in wicking material 28) adapted to egress through the one or more openings 35 formed through the cover layer to engage with the stomal output, and is not relied upon to teach the releasable material and its constituent limitations. Brooks is cited to teach specifically  the releasable material adapted to engage with and neutralize the stomal output and reduce degradation of the adhesive (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24), for the purpose of preventing enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24). 

On pages 7-9 of the Applicant’s remarks, the Applicant argues that for claim 1, Even if this supposition were to be true, the liquid disclosed in Lam is actually the stomal output, so ejecting the stomal output from the wicking layer 8 would not neutralize or help reduce degradation of adhesive; it would merely re-introduce the same stomal output transported to the opening 35 back onto the base plate and thus present that stomal output again to the stoma area. The interpretation of Lam that the liquid in the wicking layer is egressed from the opening simply adds stomal output to stomal output and does not neutralize the stomal output as claimed.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Lam is not relied upon to teach the releasable material and its constituent limitations. Brooks teaches the releasable material adapted to engage with and neutralize the stomal output and reduce degradation of the adhesive (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24). It would be obvious that the wicking area 8 in Lam would contain the releasable material of Brooks in order to neutralize the stomal output egressing from the stoma and to prevent enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24).

On pages 7-9 of the Applicant’s remarks, the Applicant argues that for claim 1, Note that Lam at [0017] teaches avoiding the risk of the liquid in the collecting bag (again, this is the stomal output) from going back onto the base plate by absorbing the liquid in the bag with a sponge. This disclosure of Lam conclusively contrasts amended independent claim 1 from Lam, alone or in combination with Brooks.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Lam is not relied upon to teach the releasable material. Rather, Brooks teaches the releasable material, and it would be obvious that the wicking area 8 in Lam would contain the releasable material of Brooks in order to neutralize the stomal output egressing from the stoma and to prevent enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24).

On pages 7-9 of the Applicant’s remarks, the Applicant argues that for claim 1, Lam is simply moving the stomal output onto the base plate where it becomes available to move back and affect the adhesive.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Lam is not relied upon to teach the releasable material. Rather, Brooks teaches the releasable material, and it would be obvious that the wicking area 8 in Lam would contain the releasable material of Brooks such that it would leak out of the wicking area in order to come into contact with the stomal output and neutralize it as the output egresses from the stoma, and to prevent enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24) near and around the adhesive.

On pages 7-9 of the Applicant’s remarks, the Applicant argues that for claim 1, Amended independent claim 1 requires that the releasable material is adapted to egress through the one or more openings formed through the cover layer to engage with and neutralize the stomal output and reduce degradation of the adhesive. Lam does not teach or suggest this limitation. The "liquid" discussed in Lam and cited in the rejections is liquid from the stoma opening. Transporting stomal output from the inner radial boundary of the base plate toward the outer radial boundary of the base plate, as disclosed in Lam, and then allowing that stomal output to egress through opening 35 in no way provides a releasable material that egresses through an opening formed through the cover layer to engage with and neutralize the stomal output and reduce degradation of the adhesive. In contrast, as Lam is interpreted by the Office, such a transport of the stomal output would exacerbate (make worse) the effect of the stomal output on the adhesive.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Lam is not relied upon to teach the releasable material. Rather, Brooks teaches the releasable material, and it would be obvious that the wicking area 8 in Lam would contain the releasable material of Brooks in order to neutralize the stomal output egressing from the stoma and to prevent enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24). Additionally, Applicant’s argument that “as Lam is interpreted by the Office, such a transport of the stomal output would exacerbate (make worse) the effect of the stomal output on the adhesive” appears to deliberately teach away from what Examiner’s rejections are for claim 1; Applicant does not make a case for non-obviousness. 

On pages 7-9 of the Applicant’s remarks, the Applicant argues that for claim 1, If the wicking layer 8 of Lam were to be modified to include the barrier cream of Brooks, the resulting device would not transport liquid as required by Lam (it would be a barrier to liquid transport).
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that it would be obvious that the wicking area 8 in Lam would contain the releasable material of Brooks in order to neutralize the stomal output egressing from the stoma and to prevent enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24) by wicking the output into the wicking area 8. Additionally, Applicant’s argument appears to deliberately teach away from what Examiner’s rejections are for claim 1; Applicant does not make a case for non-obviousness, but rather teaches away from the rejection of claim 1.

Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785